Citation Nr: 1712221	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  14-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the December 24, 1993 rating decision contained clear and unmistakable error (CUE) in failing to establish service connection for multiple sclerosis (MS).

2.  Entitlement to an effective date earlier than February 1, 2011 for the granting of service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2015, the Board issued a decision in which it (1) found that there was no clear and unmistakable error (CUE) in a December 24, 1993 rating decision that denied service connection for MS, and (2) denied an effective date earlier than February 1, 2011 for the granting of service connection for tinnitus.  In September 2016, and pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's decision.  

In the August 2015 decision, the Board also found that (1) the criteria for withdrawal of an appeal of the issue of entitlement to service connection for multiple sclerosis by the appellant had been met, and (2) there was no clear and unmistakable error in the June 16, 1970, January 23, 1992, and December 24, 1993 rating decisions for not adjudicating the issue of entitlement to service connection for tinnitus.  Pursuant to the JMR, the appellant did not challenge these determinations (VBMS, 9/2/16, p. 29).  Finally, the Board remanded the issue of entitlement to a TDIU.   

In March 2016, the Veteran filed an application to reopen his service connection claim for MS.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The December 24, 1993 rating decision was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.

2.  The Board finds that the November 14, 1991 increased rating claim for hearing loss, in conjunction with a December 1991 VA examination in which the Veteran reported tinnitus, constitutes an informal claim for service connection for tinnitus.  The Veteran did not file a claim, either formal or informal, for service connection for tinnitus, prior to November 14, 1991.  

3.  The medical and other evidence of record does not indicate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in the December 24, 1993 rating decision for not adjudicating the issue of entitlement to service connection for MS.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for assignment of an effective date of November 14, 1991 (but no earlier), for the grant of service connection for tinnitus, have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016)
  
3.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's CUE claim and earlier effective date claim arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The parties to the JMR took exception to the fact that the Board stated on the one hand that in December 1993 the RO did not adjudicate the issue of MS but then later stated that the RO found that "the adjudicator impliedly found that in the absence of medical evidence reflecting MS symptoms manifested to a compensable degree within seven years of service, that service connection was not warranted."  

In the interests of clarification, the Board once again notes that the RO in December 1993 did not explicitly adjudicate the issue of entitlement to service connection for MS.  The issues for consideration at that time were: (1) Evaluation of service connected hearing loss, right ear, at zero percent, (2) Entitlement to a compensable evaluation under 38 CFR 3.324, and (3) Entitlement to nonservice connected disability pension.  The RO denied the first two issues, and granted nonservice connected disability pension (VBMS, 12/21/93).  The RO did not render any findings with respect to the issue of entitlement to service connection for MS.  Since the Veteran was not service connected for MS, the rating decision code sheet lists MS as a nonservice connected disability for the purposes of determining non service connected pension.

The Board acknowledges that it was in error to state that "the adjudicator impliedly found .... that service connection was not warranted."  The RO did not deny service connection for MS, nor did it grant it.  It made no findings on the issue whatsoever.  It is more accurate to state that the adjudicator, while in possession of all the facts that were known at the time, did not find that there was an implied claim for entitlement to service connection.  

The parties to the JMR did not appear to take issue with any other of the Board's findings.  Consequently, the facts and analysis are largely unchanged.  

In September 1991, the Veteran filed a claim for pension.  Under "Nature of Sickness, Disease or Injuries for which this claim is made and date each began," the Veteran stated "Multiple Sclerosis 1986."  When asked if he received any treatment during service, he stated "N/A."  

Evidence of record at the time of the December 1993 rating decision included an August 1991 treatment report from Good Shepherd Medical Center, in which the examiner found the Veteran's diagnosis to be consistent with MS.  Treatment reports from Dr. E.P. (dated September 1988 to August 1989) also reflect an impression of MS (VBMS, 10/24/91, p. 11).  

A December 1991 treatment report from the Neurology Group of Central Florida reflects that the Veteran reported that in 1976, he began to experience numbness in his right upper extremity with a tendency to drop things in his right hand.  He reported that in 1983, he was seen by an MS specialist (Dr. W.S.) at the University of Miami School of Medicine, and a diagnosis of MS was made (VBMS, 1/15/92).  

The Veteran underwent a VA examination in December 1991, and he was noted to have been diagnosed with MS in 1983.

A January 1992 treatment report from Dr. W.S. of the University of Miami School of Medicine reflects that the Veteran was seen in an MS screening clinic for the first time in June 1986.  The Veteran was convinced that he had MS; and he gave a history of numbness in his hands and feet beginning in 1977 (VBMS, 2/11/92).  

Analysis

The Veteran argues that MS is presumptively service connected when it manifests itself to a compensable degree within seven years of service.  Consequently, service connection was warranted for MS if it was manifest to a compensable degree by November 4, 1976.  

The Veteran argues that "the original treatment reports from the MS clinic show that [the Veteran] reported a history of symptoms in 1976."  Consequently, he argues that "the evidence of record in 1993 supports a finding that [the Veteran] carried a diagnosis of multiple sclerosis, and that his symptoms manifest to a degree of at least 10% prior to November 4, 1976."

The Board notes that the Veteran did not report a history of symptoms in 1976.  Instead, he reported (in the late 1980s and early 1990s) that his symptoms began in 1976.  In 1976, he was not reporting anything at all.  There are no medical records reflecting MS symptoms within 7 years of the Veteran's discharge from service.  Consequently, there is no medical evidence that the Veteran's MS symptoms manifested to a compensable degree within seven years of service.  

In December 1993, the only evidence of record that weighed in favor of service connection was the Veteran's own lay statements that his symptoms began in 1976.  The Board notes that the Veteran's lay statements were not substantiated by any medical evidence.  In fact, they are contradicted by the Veteran's January 1992 statement, made in the course of treatment, to Dr. W.S. of the University of Miami School of Medicine that symptoms began in 1977 (which would be outside of the seven year presumptive period).  

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether or not MS symptoms were manifested to a compensable degree prior to November 1976, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

With conflicting lay statements regarding when symptoms began, and without any medical evidence to substantiate those statements, there was scarce evidence with which to grant service connection.  The Board finds the RO did not commit CUE in not granting service connection based on that limited amount of evidence.  

The correct facts, as they were known at the time, were before the adjudicator, and the adjudicator did not find any implied claim to adjudicate.  Even if this were to constitute error on the part of the RO, the error cannot be said to have been of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Indeed, even if deemed raised by the record, the evidence available in 1993 did not undebatably compel the conclusion that MS had manifested within the applicable presumptive period.  Rather, reasonable minds could have differed on that point.  Consequently, the Board finds no CUE in the December 24, 1993 rating decision in not granting service connection for MS.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Prior to March 24, 2015, VA accepted informal claims for benefits.  As then in effect, under 38 C.F.R. § 3.155 any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Additionally, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Veteran contends, in essence, that his original claim for hearing loss, filed in November 1969, included a claim for tinnitus.  The Veteran's attorney argued that the Veteran's hearing loss claim included a list of service treatment records, and that those service treatment records reflect ringing in the Veteran's ears.  The Board notes that the service treatment records do reflect ringing in the ears in 1966.  

The Veteran also argues that he mentioned ringing in the ears when examined by VA in December 1991 and September 1993, and that the VA examination reports should have been construed as inferred claims.  

In January 1969, the Veteran filed a claim for hearing loss.  There was no mention of tinnitus in the claim.  Likewise, there was no mention of tinnitus in the May 1970 VA examination report.  

The RO issued a June 1970 rating decision in which it granted service connection for hearing loss.  It did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as it had not been raised either by the Veteran or the record).  

In November 1991, the Veteran filed a claim for an increased rating for hearing loss.  Once again, there was no mention of tinnitus.  

A December 1991 VA examination report reflects that the Veteran reported rare, mild to moderate, tinnitus.  He stated that it was more severe but it had become less frequent.  He stated that it began in 1966.  

The RO issued a January 1992 rating decision in which it denied an increased rating for hearing loss.  It did not adjudicate the issue of entitlement to service connection for tinnitus, inasmuch as it had not been raised by the Veteran.  The Veteran appealed the denial of an increased rating for hearing loss.  He failed to mention tinnitus during the appeals process.    

The Board remanded the issue of entitlement to an increased rating for hearing loss in May 1993.  The Veteran underwent a VA examination in September 1993.  He was questioned about tinnitus.  He reported that it began in 1967 after being blown over by a B-52.

The RO issued a December 1993 rating decision in which it denied an increased rating for hearing loss.  It did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as the Veteran still had not raised it).  

Likewise, in July 1994, the Board denied the Veteran's claim for an increased rating for hearing loss.  The Board did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as the Veteran still had not raised it).  

In February 2011, the Veteran filed a claim for an increased rating for hearing loss.  He did not make any mention of tinnitus.  He underwent VA audiologic examinations in March 2011 and April 2012.  There was no mention of tinnitus except that the March 2011 VA examiner noted that there was no claim for it.  

The RO issued an April 2012 rating decision in which it denied an increased rating for hearing loss.  The RO did not adjudicate the issue of entitlement to service connection for tinnitus (inasmuch as the Veteran still had not raised it).  

The Veteran underwent a VA audiologic examination in July 2013 and the examiner opined that it was at least as likely as not that the Veteran's tinnitus was due to service.  The RO issued a September 2013 rating decision in which it granted service connection for tinnitus effective November 10, 2012 (the date the RO received a correspondence from the Veteran's representative in which entitlement to service connection for tinnitus was raised).

The RO then issued a January 2014 rating decision in which it granted an earlier effective date (of February 1, 2011) for the grant of service connection for tinnitus.  The new effective date represents the date of receipt of the Veteran's most recent claim for hearing loss.  

The parties to the JMR found that "the Board did not provide an adequate statement of reasons or bases when it denied this claim.  In particular, the Board failed to explain why the February 2011 claim constituted the date of claim when it is virtually indistinguishable from the earlier claims dated in November 1969 and November 1991.

The Board finds that the proper effective date for service connection for tinnitus should be November 14, 1991.  While the claim made absolutely no mention of tinnitus, the Veteran did report tinnitus at his December 1991 VA examination.  The Board finds that this is sufficient to constitute an informal claim under the regulations as then in effect.  

As noted above, the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  In the absence of any claim received within one year after separation from service, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

Consequently, the Board cannot find any justification for the effective date of service connection to pre-date November 14, 1991.

The Board continues to find that the January 1969 claim for hearing loss does not constitute an informal claim for tinnitus.  The Board once again notes that none of the Veteran's claims mention tinnitus.  However, the Veteran did report tinnitus at the December 1991 VA examination which was scheduled in conjunction with his November 1991 claim for hearing loss.  The report of tinnitus, in conjunction with the November 1991 hearing loss claim, is what gave rise to the informal claim for tinnitus.  In 1969, there was no mention of tinnitus either in his January 1969 claim or in the May 1970 VA examination that was scheduled in conjunction with the claim.  In this way, the claims are distinguishable.  Thus, an effective date of November 14, 2011, but no earlier, is warranted.

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; a painful scar (residual of excision, pilonidal sinus), evaluated as 10 percent disabling; excision, pilonidal cyst, evaluated as 0 percent disabling; and, hearing loss, evaluated as 0 percent disabling.  His combined rating is therefore 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities. 

An August 2015 social work assessment reflects that the Veteran was an ordained minister who did volunteer ministry work at his church.  He was not seeking active mental health treatment.  It reflects that the Veteran was largely independent with activities of daily living and only occasionally required assistance from his wife (VBMS, 4/26/16, p. 49).  A December 2015 report reflects that the Veteran's PTSD was stable with citalopram (VBMS, 4/26/16, p. 21).  

The Veteran underwent a VA examination in May 2016.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was not receiving any psychiatric treatment and that his symptoms were "on/off."  The examiner noted that the Veteran had a negative depression screen in December 2015.  The Veteran reported that he avoids crowds.  Upon examination, the Veteran was pleasant and calm.  His affect was bright, and his mood was euthymic.  The examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She opined that it was less likely than not that his psychiatric disorder alone would prevent gainful employment.

The Veteran also underwent an audiologic examination in July 2013.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran's speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  The examiner opined that the Veteran's subjective tinnitus should not impair his ability to secure and maintain gainful employment.  He noted that approximately 35 - 40 million Americans have reported having tinnitus to their primary care physicians.  Though a source of annoyance and sometimes severe enough to require masking devices to help cope with the tinnitus, very rarely does it interfere with employment.  The Veteran underwent another VA examination in May 2016.  He reported that his hearing loss impacts his ordinary conditions of daily life (including his ability to work) because he has "difficulty hearing speech over noise."  His tinnitus interfered with his hearing, concentration, and sleep.  Upon examination, the Veteran's speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  

Finally, in May 2016, the Veteran underwent a VA examination for his scar.  The Veteran had a pilonidal cyst that was surgically excised in 1969.  He has a residual scar; and he reported that it is painful.  He also reported a pulling/pinching sensation.  Upon examination, the scar was stable.  Otherwise there were no recurrences of the cyst, and no further surgeries.  The examiner noted that the Veteran had a scar than could be painful; but that it would not render him unable to obtain and maintain gainful employment in any line of work.  These findings, and the conclusion of the examiner, were consistent with a July 2013 VA examination report.  

The Board notes that the Social Security Administration (SSA) has found the Veteran to be unable to work due to MS.  

In March 2013, the Veteran testified that he stopped working in 2007.  He stated that the reason he stopped working was that he was "let go" because his employer found out that he had MS and that he was having problems at work.  He described falling over at work.  He stated that he was fired three times due to difficulties with MS.  

In December 2016, the Veteran acknowledged that he "is entitled to TDIU based primarily on his MS."  He requested that this issue be remanded once service connection for MS is established.   Since the issue of entitlement to service connection for MS has not been adjudicated by the RO and has therefore not been certified to the Board, a remand of the TDIU claim is not warranted.  Should the Veteran become service connected for MS, the Veteran can re-raise the issue of entitlement to a TDIU.  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

There was no clear and unmistakable error in the December 24, 1993 rating decision for not adjudicating the issue of entitlement to service connection for MS.  

An earlier effective date of November 14, 1991 (but no earlier), for the grant of service connection for tinnitus, is granted.   
  
Entitlement to a TDIU is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


